Reese, C. J.
The petition in this case is in all respects similar to the petitions in Cornell v. Maverick Loan & Trust Co., ante, pp. 9, 14, except that there is a different plaintiff, and the land sought to be redeemed is the southwest quarter of section 4, township 26, range 49. In all other respects the issues and evidence are the same. The cases are submitted on the same bill of exceptions and briefs. As the decision will have to be the same as in those cases, it is not deemed necessary to write a separate opinion, nor to restate the syllabus.
The decision of the district court is reversed, the cause remanded, and plaintiff allowed to redeem the land upon the same terms and conditions as directed in No. 17,480 (Cornell v. Maverick Loan & Trust Co., ante, p. 9).
Reversed.
Rose, Fawcett and Sedgwick, JJ., not. sitting.